Exhibit 10.1
(ADITYA BIRLA LOGO) [g17650g1765000.gif]
Personal & Confidential
November 6, 2008
Mr. Robert Nelson
410 Lazy Wind Lane
Duluth, GA 30097
Dear Bob:
I am pleased to offer you an assignment in the Novelis corporate headquarters,
as Vice President Finance and Controller based in Atlanta, Georgia reporting to
Steve Fisher, Chief Financial Officer. The initial terms and conditions
applicable to your appointment to this position are as follows:

1.   Starting Date       The effective date of this position will be November 6,
2008.   2.   Salary       The position of Vice President Finance and Controller
will have an initial base salary of $300,000 annually. Currently Novelis has two
pay periods per month. Your next salary review will be in July 2009.   3.  
Annual Incentive Plan       In addition to base salary, this position also
includes participation in Novelis’ annual incentive plan. The target payout for
your position will be 50% of your base salary annually or $150,000. You will be
eligible for 5 months of participation for the Fiscal Year-End 2009 bonus plan
which covers the period April 1, 2008 through March 31, 2009. The performance
measures for this plan include operating EBITDA, operating free cash flow and
EHS [environment, health and safety] objectives. Depending on the level of the
results, the actual bonus for FYE 2009, pro-rated for service, could be as high
as two-times target or as low as zero.   4.   Long Term Incentive Plan (LTIP)  
    You will be eligible to participate in the Novelis LTIP. The target
opportunity for your level is $171,000 annualized. However, your grant for the
FY 2009 – FY 2012 LTIP will be $200,000. We will share more information with you
as soon as it is available.   5.   Benefits       Novelis provides a wide range
of benefits which include:

  •   Savings and Retirement – You will be immediately eligible to participate
in the Novelis Savings and Retirement Plan. Under the savings portion of the
plan, you will have pre-tax and after-tax savings options with Company match of
100% on your first 3% of contributions and 50% on your next 3% of contributions.
You will immediately be vested 100% in the Company match. Under the retirement
portion of the plan you will receive a Company contribution in the amount of 5%
of your base salary and annual bonus

 



--------------------------------------------------------------------------------



 



      received up to the target bonus amount. You will be fully vested in the
retirement portion on your third anniversary, there is no partial vesting.     •
  Life insurance.     •   Medical and prescription drug plan.     •   Dental
coverage.     •   Short and long term disability     •   Flex Perks – You will
receive an annual stipend of $7,000, minus required deductions, paid to you over
12 months. This amount is intended for your personal use for club memberships,
professional financial services or as you may choose. The company does not
otherwise pay club dues and/or financial services.

6.   Company Vehicle       You will be eligible to participate in the company
leased vehicle program. The company will pay the lease cost for a vehicle of
your choosing to a maximum of $37,000 capitalized cost. (You may select a higher
priced vehicle but the excess will be paid by you through on-going payroll
deductions) Fuel, maintenance and insurance expenses are paid by the company. In
accordance with IRS regulations, use of a company provided vehicle for personal
use is a taxable benefit to you.   7.   Vacation Entitlement       You will be
entitled to three (3) days of vacation for the calendar year 2008. Thereafter,
your vacation entitlement will be governed by Novelis’ vacation policy but will
be no less than twenty (20) days annually. You will also be entitled to the paid
holidays in Novelis’ 2008 published holiday schedule for the Atlanta office.  
8.   Sign-On Bonus       You will receive a two-part sign-on bonus. The first
payment will be made within thirty days of hire and will be in the gross amount
of $100,000. Should you voluntarily terminate your employment with Novelis
before November 6, 2010, you will repay a prorated portion of this payment.    
  Assuming you continue to be employed by Novelis, the second payment will be
made to you within 30 days of November 6, 2009, and will be in the gross amount
of $100,000. Should you voluntarily terminate your employment with Novelis
before November 6, 2010, you will repay a prorated portion of this payment.   9.
  Severance       In the event your employment is terminated by Novelis, except
for cause, you will receive twelve (12) months severance pay [base salary and
target bonus]. Subsequently, as service accrues past the twelve month
entitlement, you will be subject to the standard severance policy.

This offer is conditional upon all of the following:

(a)   Your passing a pre-placement drug screen test to ensure your suitability
for the required tasks. Information about the drug screen test is enclosed.

(b)   Completion of a background check, as outlined in the enclosed form. Please
return the background check authorization form and the Employment Application to
me and we can complete this part of the process.

Novelis, Inc.
Lenox Building
3399 Peachtree Road, NE Suite 1500, Atlanta, Georgia 30326
Tel.: 404.814.4243

2



--------------------------------------------------------------------------------



 



(c)   In order for the Company to comply with the Immigration Reform and Control
Act of 1986, you must provide documentation of your identity and legal
eligibility for employment by Novelis in the United States. You must bring this
documentation with you on your first day of employment.

(d)   This offer/future employment is further contingent upon your maintaining
your Employment Authorization in the United States with the Immigration and
Naturalization Service. You will be required to annually show proof of renewal
of the Employment Authorization.

All the information in this letter, including eligibility for participation in
compensation and benefit plans, is subject to the terms of the applicable plan
documents and policies, which are subject to change during the normal course of
Novelis business. As indicated on the application form you completed, your
employment at Novelis is “at-will” and either you or Novelis may decide to
terminate the employment relationship at any time and for any reason, except as
provided by law. The terms of this letter, therefore, do not and are not
intended to create either an express or implied contract of employment with
Novelis for any particular duration.
In carrying out the Company’s business, employees often learn confidential or
proprietary information about the Company, its customers, suppliers, or joint
venture parties. Employees must maintain the confidentiality of all information
so entrusted to them, except when disclosure is authorized or legally mandated.
Confidential or proprietary information of the Company, and of other companies,
includes any non-public information that would be harmful to the relevant
company or useful or helpful to competitors if disclosed. You will find more
information about this in the Code of Conduct. By signing below, you acknowledge
you have received a copy of the Novelis Code of Conduct.
If you agree with the above, please sign and return a copy of this letter to me.
On behalf of Novelis, I look forward to welcoming you to our team.
Sincerely,
Robert D. Virtue
Vice President, Human Resources

             
     Accepted:
  /s/ Robert Nelson                      November 6, 2008
 
           
 
            (Name)       (Date)

Novelis, Inc.
Lenox Building
3399 Peachtree Road, NE Suite 1500, Atlanta, Georgia 30326
Tel.: 404.814.4243

3